                                                                  U.S. Department of Justice

                                                                  United States Attorney
                                                                  Southern District of New York
                                                                  The Silvio J. Mollo Building
                                                                  One Saint Andrew's Pla=a
                                                                  New York, New York 10007


                                                                  January 31, 2020
BY ECF
The Honorable Ronnie Abrams                                                                        USDC-SDNY
United States District Judge                                                                       nocrMENT
Southern District of New York
40 Foley Square                                                                                  : FI ECTRO~ICALLY FILED
New York, New York 10007                                                                            IH •<              ::: ____~...,......,---
            Re:      United States v. Halli! Tabar, et al., SS 17 Cr. 618 (RA)                    _: ,_\ i l _ fll                l_l,:_Jj~//._z__J~
                                                                                                 '-·-··-   •   -   · • ~ - · - - - O>-•   ---   •




Dear Judge Abrams:

         The Government respectfully submits this letter to provide the Court with an update on Halli!
Tabar's medical treatment. Since the Government's last letter to the Court on January 22, 2020, the
Government has received the following information from the Supervisory Attorney at the MCC: (I) Tabar
was taken to a hospital within the last week where he received an MRI-when the results from the MRI
become available, they will be discussed with Tabar; (2) Tabar has been scheduled for a neurosurgery
appointment, which is supposed to take place within several weeks; 1 (3) the doctor at the MCC attempted
to speak with Tabar earlier this week, but Tabar became upset during the appointment and had to be sent
back to his unit; and (4) Tabar is supposed to begin receiving a prescription drug for his nerve pain today.
The Supervisory Attorney is aware of Tabar's medical situation, and is in the process of obtaining his
medical file, so that she can review the medical treatment he has been receiving{The Government will
continue to monitor the situation and requests permission to provide an update to the Court by Friday
February 21, 2020JThis will hopefully be a sufficient amount of time for Tabar to: begin receiving his pain
medication; receive the results of his MRI; and to have a follow up neurosurgery appointment. This will
also allow the Supervisory Attorney sufficient time to obtain and review Tabar's medical file.

                                                                  Respectfully submitted,

                                                                  GEOFFREY S. BERMAN
                                                                  United States Attorney for the
                                                                  Southern District of New York

    HO ~NNIE ABRAMS                                         By:        Isl
    UNITED STATES DISTRICT JUDGE                                  Nicholas Folly I Catherine Ghosh
       1-3,-2.,.:)                                                Assistant United States Attorneys
                                                                  (212) 637-106011114

cc: Lee Ginsberg, Esq. (via ECF)
    Nicole McFarland, Supervisory Attorney at MCC (Email)




1
    For security reasons, the MCC does not disclose to inmates the exact date of their outside medical appointments.
